NUMBER 13-12-00028-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

JOSE GUADALUPE
RODRIGUEZ ELIZONDO,                                                        Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 398th District Court
                          of Hidalgo County, Texas.


                        MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Benavides and Longoria
            Memorandum Opinion by Justice Benavides

      Appellant, Jose Guadalupe Rodriguez Elizondo, was convicted of murder and

sentenced to twenty-five years in prison at the Texas Department of Criminal

Justice—Institutional Division.   By two issues, Elizondo argues that:   (1) the evidence
was legally insufficient to support the jury’s rejection of his self-defense argument and (2)

the jury charge was erroneous and harmful, requiring reversal. We affirm.

                                      I. BACKGROUND

       The undisputed facts reveal that, on August 8, 2010, appellant Elizondo, his

brother Juan, and his wife Maria went to a barbeque at Elizondo’s mother house.       At the

barbeque, Elizondo, Juan, and Maria socialized.           Elizondo testified that he drank

approximately two beers, while his brother Juan admitted to finishing a six-pack of beer.

Maria did not drink at that time. The three then decided to go to Punto 3, a nightclub in

Mission, Texas.    Punto 3 was owned by Fermin Limon, Sr., his wife Nora, his son

Fermin Limon, Jr. (Junior), and his daughter Mireya.      Elizondo and Maria went home to

change and then proceeded to the bar. Juan was picked up by a friend and arrived

later. All of the parties were at the bar by 12:45 a.m.   At this point, the versions of what

occurred differ, therefore, we will summarize each relevant witness’s testimony.

A.     Jose Elizondo

       Elizondo, a customs agent employed by the United States Department of

Homeland Security, testified that he arrived at the bar with his wife in his white Dodge

pickup.   He stated that, as a licensed peace officer for the State of Texas, he has an

assigned pistol from U.S. Customs. This pistol was in the console of his pickup truck,

as well as his credentials identifying him as a federal agent.     Elizondo explained that,

under federal law, he is authorized to carry a weapon at all times.    He left his pistol and

credentials in the car when he and his wife entered the club.

       Elizondo testified that he had gone into the bar and then went outside, when he

saw his wife Maria exit the bar looking “teary-eyed,” “emotional,” and “in distress.” He


                                             2
asked her what was wrong and she said that someone pushed her “really ugly.” She

pointed to the man who had allegedly pushed her, who turned out to be Junior.

Elizondo asked Junior why he had pushed his wife, and he said Junior was cocky and

aggressive towards him.    Elizondo claimed that he did not know Junior worked at the

bar because he was wearing a different shirt than the other Punto 3 employees—he

thought Junior was just another customer.       Elizondo called Junior a curse word in

Spanish and Junior responded by pushing him.             Elizondo pushed back.        Then,

Elizondo claimed that Rigo, another security employee, punched Elizondo on the right

side of his face. Elizondo punched back, and then became enthralled in a brawl with at

least four nightclub employees.   Elizondo believed that he could be killed if he fell to the

ground, so as soon as he could, he ran to his truck.     The distance from the bar to his

truck was approximately seventy yards.     Elizondo testified that he could not believe it

when he realized his aggressors were following him.       He stated that he heard, “Stop,

asshole,” and that the men tried to trip his boots, but he did not stop running.     He ran

past a fence to his car. While running, he pulled out the control to his truck and

unlocked his pickup. He testified that, at that time, he remembered he had his gun in

the truck.

       As soon as he arrived at his pickup, Elizondo testified that he got in, closed the

door, and grabbed the gun from his console. He wanted to grab his credentials, too, but

he claimed that Junior reached in and pulled him out of his truck. After being pulled out,

Elizondo claimed he started hitting Junior to protect himself. Then, Elizondo’s brother

Juan arrived and pulled Junior off of him. At that point, Elizondo then saw a man

approaching his vehicle with a gun. This person was Limon.           Elizondo testified that


                                            3
Limon pointed the gun at him and did not say anything.           Elizondo claimed that he

shouted to Limon, “U.S. Customs” and told him to “throw the gun” about two times.          He

claimed that Limon never lowered his gun.        Elizondo fired, claiming he had “no other

choice” because he was convinced Limon was going to shoot.

       On cross-examination, the prosecution questioned Elizondo with the statement he

gave to police the night of the shooting.        Although Elizondo testified that he didn’t

remember he had his gun in his console until he began running to his truck, his

statement provided that, “I ran towards my truck where I had my duty issued H & K 40

Caliber handgun.” The prosecution suggested that Elizondo ran to the truck specifically

to retaliate against the security guards with his gun.   Elizondo denied this assertion.

B.     Juan Elizondo

       Juan, appellant’s brother, testified that when he arrived at Punto 3 with his friend,

Elizondo and his wife were already there. Juan said hello to some friends.         He then

bought a beer for himself and his brother, and a mixed drink for his sister-in-law Maria.

He stated that he saw a fight erupt between two women and that he tried to break up the

fight, even though his brother told him “not to get involved.” Juan was escorted out of

the building by Punto 3 security along with the two fighting women. After explaining the

situation to Limon, Sr., whom he thought was the head of security or a manager, he was

allowed back inside the club.

       As soon as Juan entered, though, he testified that he noticed people running out.

He heard a “commotion” and went outside again, because he did not see his brother

inside the club.   He also thought he heard his sister-in-law Maria yelling. When he got

outside, Juan saw Maria “crying” and “yelling.” Juan saw “at least three guys hitting”


                                             4
Elizondo when his brother started running to his pickup truck.         Juan testified that the

three security guards followed his brother, so he ran after them, too. When he arrived

at Elizondo’s truck, he saw Elizondo and Junior struggling.          He pulled Junior off his

brother’s back and began fighting with him. At that point, he heard his brother yell,

“U.S. Customs” and “please put the gun down.” Then he heard two gunshots.

C.     Maria Elizondo

       Maria Elizondo, Elizondo’s wife, confirmed that her husband and brother-in-law

Juan had been drinking at their mother’s home prior to going to Punto 3. After she and

her husband arrived at the Punto 3 nightclub, Juan handed her a margarita.          Maria and

her husband then danced two songs.        After dancing, Maria talked to some friends while

her husband went with his brother. When Maria saw her husband exiting the bar, she

started to follow him out.   She still had her drink in her hand.    She testified that, as she

approached the exit, a female employee working at the front entrance stated, “This

stupid lady doesn’t want to leave her drink behind.” Maria went back and set her drink

down at the bar, but stated that she was offended by the woman’s words.          She testified

that as she was walking back towards the entrance, Junior arrived and grabbed her.

Maria testified that he told her, “I know women like you” and to “get out.”             Then,

according to Maria, Junior pushed her and took her outside.         Junior then went back into

the club.

       Maria, upset, began looking for her husband outside.           She noticed Junior had

returned outside laughing and she thought he was making fun of her. She found her

husband, pointed Junior out to him, and explained that Junior had pushed her inside.

Maria stated that Elizondo then asked Junior, “Why were you pushing my wife?”                A


                                              5
fight then ensued.   Maria claims that a security guard punched her husband in the face,

and that the men were yelling, grabbing, and pushing.    She said she yelled at the Punto

3 security guards to leave her husband alone. Then, she testified that her husband

started running towards his truck and that the security guards followed him, yelling, “Stop

asshole!” She also testified that they were trying to trip him while he was running.

       Maria ran to her husband’s truck, where all the men had convened. She saw her

husband pointing a gun saying, “Lower your weapon.        Lower your weapon.” She did

not hear him say that he was a U.S. Customs agent. Then, Maria heard her husband’s

gun fire.

D.     Francisco Garcia

       Francisco Garcia worked at Punto 3 as a general employee.                  His job

responsibilities included setting up for the night, cleaning, working at the door to check

for weapons and proper age identification, assisting with security, and performing tasks

as required by the Limon family.    He carried a walkie-talkie and wore a microphone to

be in constant communication with his employers throughout the night.

       Francisco testified that, at approximately 1:00 a.m. on August 9, 2013, he was

summoned by intercom and through his walkie-talkie to report to the bar section because

a fight had broken out.    He recalled that he, along with four other security guards,

escorted two men and two women who had been fighting to the nightclub’s exit.          He

then returned to his assigned watch area that night, the stage area.       Seconds later,

Francisco testified that he and all other security employees were alerted by their

walkie-talkies to report outside.   Outside, he noticed a group of people in a fight or

“commotion.” He witnessed the defendant Elizondo run to a white truck.            He then


                                            6
witnessed some of his fellow employees follow Elizondo and then bang on the window of

Elizondo’s truck.     According to Francisco, Elizondo then got out of his truck and hit

Junior. He then heard a gunshot and someone yelled, “Run. There’s a gun.” At that

point, Francisco called 911, as he saw his co-workers running from the truck back to the

club.   He then saw Limon, Sr. running alongside the fence towards the white truck.     At

that point, he did not see Limon, Sr. carrying a weapon.    Once Limon, Sr. got closer to

where his son, Junior, and Elizondo were, he noticed that Limon, Sr. and Elizondo were

pointing guns at each other. He heard Elizondo tell Limon, Sr. to get on the ground, but

Limon, Sr. did not.    Instead, he saw Limon, Sr. hold the gun with one hand and make

gestures with his other hand as if to calm Elizondo down.     Francisco then heard more

gunshots and saw Limon, Sr. fall. At that time, Francisco placed his second call to 911.

E.   Rodrigo Hernandez Carrion

        Rodrigo Hernandez Carrion (Rigo) also worked at Punto 3 as a general

employee. On the night of the incident, Rigo testified that he was called by walkie-talkie

to remove some women from the premises for fighting.       Outside, he saw Limon, Sr. and

Junior talking to two men and a woman.       He said the woman (presumably Maria) was

hysterical and being disrespectful to Junior, calling him “idiot, stupid, sons of bitches.”

He heard Elizondo tell Junior, “Don’t disrespect my woman you son of a bitch” and “Well,

son of a bitch, are you going to calm down or not?”

        Rigo then testified that fighting started when Elizondo swung at Limon, Sr. A

brawl ensued.    Rigo then witnessed Elizondo run to his truck, get in, and “close[] the

door and lock[] it.” Rigo followed, along with his fellow employees. Rodrigo witnessed

Elizondo “looking for something in the console.” Junior “got to the truck and was hitting


                                             7
the window,” telling him to “Get off asshole.” He said that then Juan, Elizondo’s brother,

grabbed Junior from behind.     At that point, Elizondo got out and started hitting Junior

with a gun on Junior’s head and forehead. When Elizondo brandished his gun, though,

Rigo left running, thinking he was going to be killed.   He returned to the club and saw

Limon, Sr. approaching the truck with a gun.     Rigo said that Limon, Sr. had a gun in one

hand and was making a gesture with the other hand as though to calm Elizondo down.

He heard Elizondo say, “Get to the ground, son of a bitch.       Get to the ground … you

dog.” According to Rigo, before Limon, Sr. could respond, Elizondo “instantly” fired his

weapon.    Rigo stated that Elizondo never identified himself as a federal agent that

worked for U.S. Customs.     Rigo saw Limon, Sr. “walking, like, if he was in pain like it

hurt,” and then fall down.

F.   Fermin Limon, Junior

       Junior worked for the family business as a bartender. He testified that, on the

night of the incident, his wife, who worked at the front counter, informed him that a

woman was trying to leave Punto 3 with an alcoholic drink.         This woman was later

identified as Maria, the defendant’s wife.   Junior claimed that he grabbed Maria’s arm in

an effort to stop her from leaving the premises with her drink, as the club would be fined

by the Texas Alcoholic Beverage Commission for allowing that.       He escorted her to the

door and returned to the bar. At that point, his mother asked him to go outside and

check on his father, as his father had exited when some patrons had been escorted

outside.

       Junior saw his father talking to two men and Maria.     Maria, according to Junior,

was screaming, calling Junior “pendejo” and a “dumb ass.”         Her husband, Elizondo,


                                             8
also called Junior a “pendejo.” Junior took offense to this, and his father Limon, Sr. told

Elizondo not to insult his son.          Limon, Sr. pushed his son back because Elizondo was

being “aggressive.” Junior testified that other employees, including Rigo and Francisco,

were now near the commotion.               Junior said that one man, either Elizondo or his brother

Juan, then hit his father, Limon, Sr.             Junior was shocked at this.   Next, according to

him, Rigo struck the man back with an open hand.                 After a skirmish, Elizondo began

running, and the club employees followed him.              Junior heard Elizondo say, “Van a ver”1

while running, and Junior “got scared” because he felt it was “a threat.” Junior kept

following Elizondo because of this threat.

       When Junior arrived at the truck, Elizondo was “inside the truck . . . searching

around.” Junior began hitting the driver’s side window. While banging on the window,

he felt someone grab him from behind in a headlock.               It was Juan, Elizondo’s brother.

Then, Junior felt punches from both men. He heard a shot fired and then someone

screamed that there was an “officer.” After the shot, the men let him go and he ran

back to the club.       He did not see his father until he crossed the fence. When he saw

Limon, Sr. “all bloody on the floor,” he became hysterical.

                                          II. LEGAL SUFFICIENCY

A.     Standard of Review

       In conducting a legal sufficiency review, we view the evidence in a light most

favorable to the verdict and ask “whether any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.”                  Garcia v. State, 367
S.W.3d 684, 686–87 (Tex. Crim. App. 2012) (citing Jackson v. Virginia, 443 U.S. 307,


       1
           Literal translation: “you all will see.”

                                                      9
319 (1979)). The trier of fact, in this case the jury, is the sole judge of the credibility of

witnesses and the weight, if any, to be given to their testimony.     Id.; Brooks v. State, 323
S.W.3d 893, 899 (Tex. Crim. App. 2010) (plurality op.). “The reviewing court must give

deference to the responsibility of the trier of fact to fairly resolve conflict in testimony, to

weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts.” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Jackson, 443
U.S. at 318–19).     In a sufficiency review, “circumstantial evidence is as probative as

direct evidence in establishing the guilt of an actor, and circumstantial evidence alone

can be sufficient to establish guilt.”      Id.    “Each fact need not point directly and

independently to the guilty of the appellant, as long as the cumulative force of all the

incriminating circumstances is sufficient to support the conviction.”        Id.   If the record

supports conflicting inferences, we presume that the fact finder resolved the conflict in

favor of the verdict. Garcia, 367 S.W.3d at 687; Brooks, 323 S.W.3d at 899.

       We measure the sufficiency of the evidence supporting a conviction “by the

elements of the offense as defined by the hypothetically correct jury charge for the case.”

Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). “Such a charge would be

one that accurately sets out the law, is authorized by the indictment, does not

unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s

theories of liability, and adequately describes the particular offense for which the

defendant was tried.”     Id.   A hypothetically correct murder charge in this case would

have required the jury to find that Elizondo intentionally caused the death of Limon by

shooting him with his gun.      See TEX. PENAL CODE ANN. § 19.02(b)(1) (West 2011).




                                              10
B.   Applicable Law

       With regard to Elizondo’s self-defense argument, “a person is justified in using

force against another when and to the degree the actor reasonably believes the force is

immediately necessary to protect the actor against the other's use or attempted use of

unlawful force.”   See id. § 9.31(a) (West 2011). The actor's belief that the force was

immediately necessary is presumed reasonable if the actor knew or had reason to

believe that the person against whom the force was used was attempting to commit a

felony, like murder in this case.   Id. § 9.31(a)(1)(C).

       The person who is claiming self-defense cannot have provoked the person

against whom the force was used.          Id. § 9.31(a)(2). The Texas Court of Criminal

Appeals further elaborated on the doctrine of provocation in Smith v. State:

       Provoking the difficulty, as the doctrine of provocation is commonly
       referred to in our jurisprudence, is a concept in criminal law which acts as a
       limitation or total bar on a defendant’s right to self-defense. The phrase
       “provoking the difficulty” is a legal term of art, and more accurately
       translates in modern usage to “provoked the attack.” The rule of law is
       that if the defendant provoked another to make an attack on him, so that
       the defendant would have a pretext for killing the other under the guise of
       self-defense, the defendant forfeits his right of self-defense.

965 S.W.2d 509, 512 (Tex. Crim. App. 1998). The use of force against another is not

justified if the actor provoked the other's use or attempted use of unlawful force, unless

the actor abandons the encounter and the other nevertheless continues or attempts to

use unlawful force against the actor.    TEX. PENAL CODE ANN. § 9.31(b)(4).

C.     Discussion

       By his first issue, Elizondo complains that the evidence was legally insufficient to

support the jury’s rejection of his self-defense argument. We disagree.       A reasonable

jury could have believed that Elizondo provoked the fight, which made the self-defense

                                              11
argument unavailable.      See Smith, 965 S.W.2d at 512.     Rigo testified that Elizondo told

Junior, “Don’t disrespect my woman, you son of a bitch” and “Well, son of a bitch, are

you going to calm down or not?” Junior stated that Elizondo called him “pendejo” or

“dumbass.” Then, both Rigo and Junior testified that Elizondo swung, hitting Limon, Sr.

Viewing the evidence in the light most favorable to the verdict, we hold that a reasonable

jury could have rejected Elizondo’s self-defense argument because they believed that he

provoked the initial difficulty.   See id.

       Elizondo argues, however, that even assuming he provoked the initial difficulty, he

abandoned this first encounter near the bar by running to his pickup truck.              This

abandonment would thus make him eligible for the self-defense affirmative defense.

See TEX. PENAL CODE ANN. § 9.31(b)(4) (providing that self-defense is available to a

defendant who leaves the altercation but is still pursued). However, we conclude that a

reasonable jury could have found otherwise.       Junior testified that when Elizondo left the

first difficulty and ran to his pickup truck, he was yelling, “Van a ver,” roughly translated

as “You will see.” Junior was frightened by that statement and believed it constituted a

threat to him and his co-workers. Further, the jury had Elizondo’s police statement

wherein he admitted that he “ran towards [his] truck where [he] had [his] duty issued H &

K 40 Caliber handgun.” This evidence supports the jury’s implied finding that Elizondo

was running to his truck for his firearm, not to abandon or discontinue the fight.

       We overrule Elizondo’s first issue.

                                    III. JURY CHARGE ERROR

       In his second issue, Elizondo contends that the jury charge contained error.




                                             12
A.     Standard of Review

       In analyzing a jury charge issue, or initial inquiry is whether error exists in the

charge submitted to the jury.      Ngo v. State, 175 S.W.3d 738, 743 (Tex. Crim. App.

2005) (en banc); Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985). If

error is found, the degree of harm necessary for reversal depends on whether the

appellant preserved the error by objection.    Ngo, 175 S.W.3d at 743.        If the defendant

properly objected to the erroneous jury charge, reversal is required if we find “some

harm” to the defendant’s rights.       Id. (citing Almanza, 686 S.W.2d at 171).          If no

objection was made, we may only reverse if the record shows egregious harm.              Id. at

743–44.    “Errors that result in egregious harm are those that affect ‘the very basis of the

case,’ ‘deprive the defendant of a valuable right,’ or ‘vitally affect a defensive theory.’”

Cueva v. State, 339 S.W.3d 839, 858–59 (Tex. App.—Corpus Christi 2011, pet. ref’d).

B.      Discussion

       Elizondo argues that the jury charge on self defense was erroneous because it:

(1) included a provocation instruction over Elizondo’s objection; (2) did not include all of

the presumptions of reasonable force as provided by section 9.32 of the penal code; (3)

improperly stated the provocation instruction; (4) failed to include an instruction on

“threats as justifiable force”; and (5) failed to include any reference to multiple assailants.

We address each point in turn.

1.   Provocation Instruction

       Elizondo asserts that the trial court committed error when it included a

provocation instruction to the jury over his objection.     In Matthews v. State, the Texas

Court of Criminal Appeals held that a provocation charge is proper when:               (1) self


                                              13
defense is an issue; (2) there are facts in evidence which show that the deceased made

the first attack on the defendant; and (3) the defendant did some act or used some words

intended to and calculated to bring on the difficulty in order to have a pretext for inflicting

injury upon the deceased.      708 S.W.2d 835, 837–38 (Tex. Crim. App. 1986). The

determination to include the instruction “is limited to whether there is any evidence

raising the issue.”    Id. at 838.    “Words alone may provoke the difficulty, thereby

justifying a provocation charge.”    Id.   (citing Morrison v. State, 256 S.W.2d 410 (Tex.

Crim. App. 1953)).

       Here, there was some evidence to show that Elizondo provoked the fight.           Rigo

testified that Elizondo told Junior, “Don’t disrespect my woman, you son of a bitch” and

“Well, son of a bitch, are you going to calm down or not?”       Junior stated that Elizondo

called him a “pendejo” or “dumbass.” Then, both Rigo and Junior testified that Elizondo

swung, hitting Limon, Sr. These words and actions constituted “some” evidence that

Elizondo provoked the first difficulty.

       As noted earlier, however, the provocation doctrine is limited if the defendant

abandoned the difficulty.    See Smith, 965 S.W.2d at 513 n.1 (citing TEX. PENAL CODE

ANN. § 9.31(b)(4)).   Elizondo argues he “abandoned” the encounter by running from the

difficulty outside the bar to his pickup truck, nearly seventy yards away.      Therefore, he

contends that the provocation instruction was improper. To achieve the abandonment

caveat to the provocation doctrine, though, it is “necessary that the intention to abandon

the difficulty be, in some manner, communicated by the appellant so as ‘to advise his

adversary that his danger has passed, and make his conduct thereafter the pursuit of

vengeance rather than measures to repel the original assault.’”          Ervin v. State, 367


                                              14
S.W.2d 680, 684 (Tex. Crim. App. 1963); see also TEX. PENAL CODE ANN. § 9.31(b)(4)

(providing that abandonment must be “clearly communicated”).                    Further, “the

abandonment of the difficulty by the defendant does not arise where the difficulty was

continuous, the only change being in the position of the parties during the progress of the

encounter.”   Ervin, 367 S.W.2d at 683–84 (citing Campbell v. State, 84 Tex. Crim. 89,

91, 206 S.W. 348 (1918)).

       While it is undisputed by all of the witnesses that Elizondo ran nearly seventy

yards away from the first difficulty, Junior testified that Elizondo was yelling, “Van a ver,”

roughly translated as “You will see,” while running.     Junior testified that he believed that

Elizondo’s words constituted a threat to the others, which made Junior scared. These

words did not communicate to Junior that the danger had passed.               See id. at 684.

Further, the jury was presented with Elizondo’s statement to the police which provided

that he “ran towards [his] truck where [he] had [his] duty issued H & K 40 Caliber

handgun.” This evidence supports a rational inference that Elizondo was running to his

truck for a weapon, not to escape the fight.      See id. at 683–84 (providing that one does

not abandon a difficulty by merely changing positions). Accordingly, we find that a

reasonable jury could have surmised that Elizondo did not abandon the first encounter,

and that the provocation instruction was therefore merited.

       We conclude that the trial court did not err when it submitted the provocation

instruction to the jury because there was sufficient evidence to raise this issue.

Matthews, 708 S.W.2d at 838. Because we have found no error, no harm analysis is

required.   Ngo, 175 S.W.3d at 743. We overrule this issue.




                                             15
2.   Presumptions of Reasonable Force

       Elizondo also argues that the trial court erred when it failed to include all of the

presumptions of reasonable force as provided by section 9.32 of the penal code.            TEX.

PENAL CODE ANN. § 9.32.               The jury charge only provided that a presumption of

reasonableness would arise if Elizondo “knew or had reason to believe that the person

against [whom] deadly force was used was committing or attempting to commit murder.”

Id. § 9.32(b)(1)(C).      Elizondo argues that two additional scenarios should have been

added to the charge.        First, where the actor knew or had reason to believe an assailant

“unlawfully and with force entered, or was attempting to enter unlawfully and with force,

the actor’s occupied habitation, vehicle, or place of business or employment.” Id. §

9.32(b)(1)(A). And second, where the actor “(B) unlawfully and with force removed, or

was attempting to remove unlawfully and with force, the actor from the actor’s habitation,

vehicle, or place of business or employment.”              Id. § 9.32(b)(1) (B).

       Elizondo complains that he knew or had reason to believe that Junior unlawfully

and with force pulled him out of his pickup truck, or was attempting to do so.         He stated

that Junior’s banging on Elizondo’s driver’s side window yelling “Get off asshole” meant

that he was entitled to those instructions.

       We agree that the evidence in the record warranted the inclusion of these

instructions. Accordingly, we hold that the trial court erred by omitting them.          Having

found error, though, we do not find any egregious harm.2 Ngo, 175 S.W.3d at 743–44.

Because we previously concluded that a reasonable jury could have found that Elizondo

was not entitled to a self-defense argument because he provoked the initial difficulty and


       2
           Elizondo’s counsel failed to object to the omissions in this instruction.

                                                     16
did not abandon the encounter, see section III(B)(1) supra, these extra instructions would

not have affected the outcome.    See TEX. R. APP. P. 44.2. We overrule this issue.

3.   Improper Provocation Instruction

       Elizondo also argued that the provocation instruction changed the State’s burden

of proof by instructing the jury to find Elizondo guilty of murder if he provoked the

difficulty. The charge provided as follows:

       So, in this case, if you find and believe from the evidence beyond a
       reasonable doubt that the defendant, Jose Guadalupe Rodriguez Elizondo,
       immediately before the difficulty, then and there did some act, or used
       some language, or did both, as the case may be, with the intent on his, the
       defendant’s part to produce the occasion for killing the deceased, Fermin
       Limon, and to bring on the difficulty with the said deceased, and that such
       words and conduct on the defendant’s part, if there were such, were
       reasonably calculated to, and did, provoke the difficulty, and that on such
       account the deceased attacked the defendant with deadly force, or
       reasonably appeared to defendant to so attack him or to be attempting to
       attack him, and that the defendant then killed the said Fermin Limon by use
       of deadly force, to wit, by shooting him with a firearm, in pursuance of his
       original design, if you find there was such design, then you will find the
       defendant guilty of murder.

(Emphasis added).     At trial, Elizondo argued that “the jury should have been instructed,

however, that if it found provocation, it should reject self-defense.” We agree and hold

that this instruction was erroneous.

       Having found error, we turn to a harm analysis.         Almanza, 686 S.W.2d at 171.

To determine if Elizondo suffered some harm by this incorrect instruction, we consider

“the entire jury charge, the state of the evidence, including the contested issues and

weight of probative evidence, the argument of counsel and any other relevant

information revealed by the record of the trial as a whole.”    Id.    Upon a thorough review

of the trial record and jury charge, though, we find no harm.         From voir dire to closing

arguments, the jury was repeatedly instructed that it was the State’s burden to prove that

                                            17
Elizondo committed murder.        The jury charge reinforced this tenet.       In light of the

foregoing, we hold that the error was harmless and overrule this issue.

4.    Instruction on “Threats as Justifiable Force”

        Elizondo also argues that it was error to fail to include an instruction on “threats as

justifiable force.” Texas Penal Code section 9.04 provides that:

        the threat of force is justified when the use of force is justified by this
        chapter. For purposes of this section, a threat to cause death or serious
        bodily injury by the production of a weapon or otherwise, as long as the
        actor's purpose is limited to creating an apprehension that he will use
        deadly force if necessary, does not constitute the use of deadly force.

TEX. PENAL CODE ANN. § 9.04.       It is undisputed, however, that Elizondo did not request

this instruction.   In Posey v. State, the Texas Court of Criminal Appeals held as follows:

        Article 36.14 [of the Texas Code of Criminal Procedure] . . . mandates that
        a trial court submit a charge setting forth the law “applicable to the case.”
        The question in this case is whether this imposes a duty on trial courts to
        sua sponte instruct the jury on unrequested defensive issues. We hold
        Article 36.14 imposes no such duty.

966 S.W.2d 57, 62 (Tex. Crim. App. 1998).            “Though the evidence might raise a

defensive issue, it does not necessarily follow that a trial court has a duty to sua sponte

instruct the jury on that issue when the defendant does not request such an instruction.”

Id.    Elizondo failed to make this request, so we overrule this issue.

5.    Failure to Include a Multiple Assailant Instruction

        Finally, Elizondo asserts that the trial court erred when it failed to include a

multiple assailant instruction in the jury charge.    The Texas Court of Criminal Appeals

“has held that a charge which is confined only to the right of self-defense against the

deceased is too restrictive if there is evidence that more than one person attacked the

defendant.”    Frank v. State, 688 S.W.2d 863, 868 (Tex. Crim. App. 1985) (citing


                                              18
Sanders v. State, 632 S.W.2d 346 (Tex. Crim. App. 1982)).       “Accordingly, a defendant

is entitled to a charge on the right of self-defense against multiple assailants if there is

evidence, viewed from the accused's standpoint, that he was in danger of an unlawful

attack or a threatened attack at the hands of more than one assailant.”       Id.   (internal

quotations omitted).

       Again, however, Elizondo did not ask for this instruction.   Although the evidence

at trial raised this issue, with various witnesses testifying that Elizondo and his brother

Juan fought with at least three Punto 3 employees, the trial court did not have a sua

sponte duty to include a multiple assailant instruction when it was not requested.        See

Posey, 966 S.W.2d at 62. We overrule this issue.

                                     IV. CONCLUSION

       Having overruled all of Elizondo’s issues, we affirm the trial court’s judgment.



                                                        __________________________
                                                        GINA M. BENAVIDES,
                                                        Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
16th day of January, 2014.




                                            19